Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
	This application is a continuation of US application 16/181233, now US patent 10780177, filed November 5, 2018, which is a continuation of US application 14/954772, now US patent 10117951, filed November 30, 2015, which is a continuation of US application 13/789598, now US patent 9200088, filed March 7, 2013, which is a continuation of US application 12/613103, now US patent 8410077, filed November 5, 2009, which is a continuation of US application 12/404174, now US patent 7635773, filed March 13, 2009, which claims benefit of provisional application 61/048518, filed April 28, 2008.  Claims 3-18 are pending in this application and examined on the merits herein.  Applicant’s preliminary amendment submitted December 22, 2020, is acknowledged wherein claims 1 and 2 are canceled and new claims 3-18 are introduced.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 3, 5-16, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 12-19 of U.S. Patent No. 10780177. (Cited in PTO-892, herein referred to as ‘177) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘177 anticipate the claimed invention.
Specifically, independent claim 1 of ‘177 claims a composition of a sulfoalkyl ether cyclodextrin and an active agent wherein the sulfoalkyl ether cyclodextrin is defined in terms of average degree of substitution, maximum phosphate content, amount of remaining underivatized cyclodextrin, and UV-vis absorption identical to those recited in present claim 3.  The active agent is defined as selected from a .

Claims 3, 4, 8, 9, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10117951 (Cited in PTO-892, herein referred to as ‘951) in view of Ran. (Reference included with PTO-892)
Independent claim 1 of ‘951 claims a sulfoalkyl ether cyclodextrin composition comprising a SAE-CD defined in terms of average degree of substitution, maximum phosphate content, amount of remaining underivatized cyclodextrin, and UV-vis absorption identical to those recited in present claim 3.  Dependent claim 4 of ‘951 specifies that the sulfoalkyl ether cyclodextrin is sulfobutyl ether cyclodextrin having an average degree of substitution of between 6-7.1, which is a compound falling within the scope of the structural limitations of present claims 8, 9, and 15.
While ‘951 does not claim a composition of this sulfoalkyl ether cyclodextrin with an active agent such as an antiviral agent, Ran discloses that PG-300995 is an antiviral agent with anti-HIV activity that suffers from low solubility. (p. 297 right column last paragraph) Ran further discloses attempts to improve the solubility of this compound by complexation and pH adjustment. (p. 299 right column) Complexation of this compound with sulfobutyl ether cyclodextrin at pH 2 was seen to be a promising method of improving its solubility. (p. 303 left column first paragraph, right column first paragraph)
.

Claims 3, 5, 7-12, 15, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10117951 (Cited in PTO-892, herein referred to as ‘951) in view of Mach et al. (Reference included with PTO-892)
Independent claim 1 of ‘951 claims a sulfoalkyl ether cyclodextrin composition comprising a SAE-CD defined in terms of average degree of substitution, maximum phosphate content, amount of remaining underivatized cyclodextrin, and UV-vis absorption identical to those recited in present claim 3.  Dependent claim 4 of ‘951 specifies that the sulfoalkyl ether cyclodextrin is sulfobutyl ether cyclodextrin having an average degree of substitution of between 6-7.1, which is a compound falling within the scope of the structural limitations of present claims 8, 9, and 15.
While ‘951 does not claim a composition of this sulfoalkyl ether cyclodextrin with an active agent such as an antiviral agent, Mach discloses that voriconazole has limited aqueous solubility and therefore intravenous solutions of voriconazole include sodium sulfobutyl ether cyclodextrin as a solubilizing agent. (p. 2 left column first paragraph)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the sulfobutyl ether cyclodextrin compositions claimed by ‘951 for complexation of voriconazole.  One of ordinary skill in the art would have done so because Mach discloses that this cyclodextrin is already known in the art to be useful improve the properties of voriconazole.

s 3, 4, 8-12, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, and 8-10 of U.S. Patent No. 9750822 (Cited in PTO-892, herein referred to as ‘822) in view of Ran. (Reference included with PTO-892)
Independent claim 1 of ‘822 claims a sulfoalkyl ether cyclodextrin composition comprising a SAE-CD defined in terms of, maximum phosphate content and UV-vis absorption identical to those recited in present claim 3.  Dependent claims 5, 6, and 10 of ‘822 further specify the degree of substitution and content of underivatized cyclodextrin within the same values recited in present claim 3.  Dependent claim 8 of ‘822 specifies that the sulfoalkyl ether cyclodextrin is sodium sulfobutyl ether cyclodextrin having an average degree of substitution of between 6-7.1, which is a compound falling within the scope of the structural limitations of present claims 8-12 and 15.
While ‘822 does not claim a composition of this sulfoalkyl ether cyclodextrin with an active agent such as an antiviral agent, Ran discloses that PG-300995 is an antiviral agent with anti-HIV activity that suffers from low solubility. (p. 297 right column last paragraph) Ran further discloses attempts to improve the solubility of this compound by complexation and pH adjustment. (p. 299 right column) Complexation of this compound with sulfobutyl ether cyclodextrin at pH 2 was seen to be a promising method of improving its solubility. (p. 303 left column first paragraph, right column first paragraph)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the sulfobutyl ether cyclodextrin compositions claimed by ‘822 for complexation of PG-300995.  One of ordinary skill in the art would have done so because Ran suggests that complexation with this cyclodextrin would improve the properties of this antiviral agent.

Claims 3, 5, 7-12, 15, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, and 8-10 of U.S. Patent No. 9750822 (Cited in PTO-892, herein referred to as ‘822) in view of Mach et al. (Reference included with PTO-892)

While ‘822 does not claim a composition of this sulfoalkyl ether cyclodextrin with an active agent such as an antifungal agent, Mach discloses that voriconazole has limited aqueous solubility and therefore intravenous solutions of voriconazole include sodium sulfobutyl ether cyclodextrin as a solubilizing agent. (p. 2 left column first paragraph)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the sulfobutyl ether cyclodextrin compositions claimed by ‘822 for complexation of voriconazole.  One of ordinary skill in the art would have done so because Mach discloses that this cyclodextrin is already known in the art to be useful improve the properties of voriconazole.

Claims 3, 4, and 8-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-13, 17, and 29-31 of U.S. Patent No. 8410077 (Cited in PTO-892, herein referred to as ‘077) in view of Ran. (Reference included with PTO-892)
Independent claim 1 of ‘077 claims a sulfoalkyl ether cyclodextrin composition comprising a SAE-CD defined in terms of degree of substitution, maximum phosphate content, and UV-vis absorption identical to those recited in present claim 3.  Dependent claims 7 of ‘077 further specifies the content of underivatized cyclodextrin within the same value recited in present claim 3.  Dependent claims 8-13 of ‘077 specify the same structural limitations and cations recited by present claims 8-14.  Claim 17 of ‘077 
While ‘077 does not claim a composition of this sulfoalkyl ether cyclodextrin therein the active agent is specifically an antiviral agent, Ran discloses that PG-300995 is an antiviral agent with anti-HIV activity that suffers from low solubility. (p. 297 right column last paragraph) Ran further discloses attempts to improve the solubility of this compound by complexation and pH adjustment. (p. 299 right column) Complexation of this compound with sulfobutyl ether cyclodextrin at pH 2 was seen to be a promising method of improving its solubility. (p. 303 left column first paragraph, right column first paragraph)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the sulfobutyl ether cyclodextrin compositions claimed by ‘077 for complexation of PG-300995.  One of ordinary skill in the art would have done so because Ran suggests that complexation with this cyclodextrin would improve the properties of this antiviral agent.

Claims 3, 5, 7-15, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-13, 17, and 29-31 of U.S. Patent No. 8410077 (Cited in PTO-892, herein referred to as ‘077) in view of Mach et al. (Reference included with PTO-892)
Independent claim 1 of ‘077 claims a sulfoalkyl ether cyclodextrin composition comprising a SAE-CD defined in terms of degree of substitution, maximum phosphate content, and UV-vis absorption identical to those recited in present claim 3.  Dependent claims 7 of ‘077 further specifies the content of underivatized cyclodextrin within the same value recited in present claim 3.  Dependent claims 8-13 of ‘077 specify the same structural limitations and cations recited by present claims 8-14.  Claim 17 of ‘077 specifies the same degree of substitution recited in present claim 15.  Claims 29-31 of ‘077 claim a pharmaceutical composition comprising this compound and an active agent.

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the sulfobutyl ether cyclodextrin compositions claimed by ‘077 for complexation of voriconazole.  One of ordinary skill in the art would have done so because Mach discloses that this cyclodextrin is already known in the art to be useful improve the properties of voriconazole.

Conclusion
	Claims 3-16 and 18 are rejected.  Claim 17 is objected to for depending from a rejected base claim but would be allowable if rewritten independent form incorporating all the limitations of the rejected base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        1/12/2022